DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers field 8/10/2022.
3.	Claims 1-4, 6-8, 10-25 are pending.  Claims 6-8, 10-20 are withdrawn as being drawn to a nonelected invention.
4.	The following rejection is newly applied as applied necessitated by amendment.  
5.	Claims 22-25 are in condition for allowance.
6.	This action is FINAL. 
Withdrawn Rejections
	The 35 USC 103 Rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Maintained Claim Objections
8.	Claim 4 is objected to because of the following informalities:  Claim 4 is objected as being dependent on a rejected claim.  The claim should be amended an independent claim to place it in condition for allowance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

   Claims 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (US Patent Application Publication 2005/0202490 Sept 15, 2005).
With regard to claim 1, Makarov et al. teaches in figure 75 a duHairpin oligonucleotide adaptor (para 211 and Figure 75).  The adaptor of Makarov has in order polyNs, a first stem sequence, a first loop sequence (e.g. first portion of the loop), dUTPs, a second loop sequence and a second stem sequence.  Further Makarov teaches that the adaptor at the 5’ end can have a 5’ affinity tag (prior to the polyNs) (para 94).  Makarov et al. teaches that the first and second stem are complementary in opposite directions (figure 75).  Mararov et al that the 5’ end of the adaptor can be phosphorylated (para 94).  Mararov et al. discloses that this adaptor can be suitable for short fragments and as such the adaptor is capable of use in ultratrace (para 399). Although Maratov et al. does not explicitly that the adaptor comprises both a tag and the phosphorylated, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate both the tag and the phosphorylation.  The ordinary artisan would be motivated to use both of the structures on the adaptor as the tag is used so that one can easily detect and the phosphorylated to provide nick sites.  
 With regard to claim 2-3, Maratov does not specifically describe an “index sequence”.  However, Maratov teaches that there is an additional segment between the stem and loop (figure 75).  This additional segment is complementary to the target. As such the sequence could be considered an “index sequence” as it is a unique sequence that identifies the target.  
With regard to claim 21, Makarov et al. teaches that loop is during annealing (para 656).  
  
Conclusion
Claims 22-25 are in condition for allowance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634